      Case 1:20-cv-04650-AJN-OTW Document 71 Filed 09/21/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     9/21/21


  Digilytic International FZE, et al.,

                         Plaintiffs,
                                                                      20-cv-4650 (AJN)
                 –v–
                                                                     MEMORANDUM
  Alchemy Finance, Inc., et al.,                                    OPINION & ORDER

                         Defendants.


ALISON J. NATHAN, District Judge:

       On October 16, 2020, Plaintiffs Digilytic International FZE and Rishan Bhagowat,

having received certificates of default, filed a motion for default judgment as to five of the six

Defendants, Sheng-Wen Cheng; Alchemy Finance, Inc.; Alchemy Company, Ltd.; Alchemy

Coin Technology, Ltd.; and Alchemyze Capital, LLC (“the Defaulting Defendants”). Dkt. No.

40. Plaintiffs seek default judgments on eight of the ten causes of action raised in the complaint:

fraudulent inducement, breach of contract, unjust enrichment, account stated, three different

securities-fraud claims, and violation of the Racketeer Influenced and Corrupt Organization Act.

Pls. Br., Dkt. No. 41. In support, Plaintiffs filed declarations of Plaintiffs’ counsel, Matthew

Heerde, and of Plaintiff Bhagowat. Heerde Decl., Dkt. No. 42; Bhagowat Decl., Dkt. No. 43.

       But one individual Defendant, Jahril Tafari Bell, has appeared in this action and

continues to actively contest Plaintiffs’ claims. See Dkt. No. 13 (Bell’s Answer); Dkt. No. 48

(appearance at an initial pretrial conference); Dkt. Nos. 59 (Motion to dismiss the complaint).

Plaintiffs therefore do not seek a default judgment as to Bell.

       The Court concludes that Bell’s continued participation in this litigation precludes

Plaintiffs’ request for default judgment as to the Defaulting Defendants. “[D]efault judgment

                                                  1
      Case 1:20-cv-04650-AJN-OTW Document 71 Filed 09/21/21 Page 2 of 3




cannot be issued where the relief requested would prejudice actively litigating defendants.”

Knowles-Carter v. Feyonce, Inc., No. 16-CV-2532 (AJN), 2017 WL 11567528, at *5 (S.D.N.Y.

Sept. 23, 2017) (collecting cases). “The key inquiry is whether the default judgment could result

in inconsistent outcomes for similarly situated defendants.” El Omari v. Buchanan, No. 20 CIV.

2601 (VM), 2021 WL 465431, at *3 (S.D.N.Y. Feb. 9, 2021); Aspen Ins. UK Ltd. v. A & R Able

Corp., No. 12 CIV. 00261 AJN, 2013 WL 10897793, at *1 (S.D.N.Y. Jan. 2, 2013).

       Here, Plaintiffs allege that Bell “was the Chief Business Development Officer of the

Alchemy Entity Defendants” and “is a controlling person of all the Alchemy Entity Defendants

at all times relevant.” Complaint ¶ 12, Dkt. No. 1. The complaint “makes no attempt to

delineate the culpability of any of the specific Defendants from that of the others,” Knowles-

Carter, 2017 WL 11567528, at *6, and, indeed, alleges that Bell’s actions cannot be separated

from the actions of the Defaulted Defendants, Complaint ¶ 18 (“Defendants Jung and Bell

controlled the Alchemy Entity Defendants for their personal benefit and so intermingled their

personal and financial affairs with the Alchemy Entity Defendants such that the same was

indistinguishable, and so that all Defendants were and are the alter ego of each other.”). The

Court finds a significant risk of inconsistent results and prejudice to Bell, making a default

judgment against the Defaulting Defendants inappropriate.

       Nor do Plaintiffs suffer significant prejudice from this denial. Even if the Court could

determine the Defaulting Defendants’ liability now, it is well-established that “a court should not

enter final judgment as to damages until after [the] conclusion of the merits-phase of the

proceedings against the actively litigating defendants.” Knowles-Carter, 2017 WL 11567528, at

*5; Hunter v. Shanghai Huangzhou Elec. Appliance Mfg. Co., 505 F. Supp. 3d 137, 161

(N.D.N.Y. 2020). “Without a damages calculation to accompany the liability determination, no



                                                 2
      Case 1:20-cv-04650-AJN-OTW Document 71 Filed 09/21/21 Page 3 of 3




final judgment could be entered in Plaintiffs’ favor, and there could be no enforceable judgment

that they could attempt to collect.” Hunter, 505 F. Supp. 3d at 163 (cleaned up).

       For the reasons above, the Court therefore DENIES without prejudice Plaintiffs’ motion

for default judgment against the Defaulting Defendants. This resolves docket number 40. The

Court will address Bell’s pending motion to dismiss in due course.



       SO ORDERED.


Dated: September 21, 2021
       New York, New York
                                                     o
                                                      A~ .
                                                       f..
                                                           . \~\
                                                               1,  lftm>
                                                                  l\ill'"<:-
                                                                         '  .
                                                             .·
                                             __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge




                                                3
